PD-0659-15
                                   PD-0659-15                                   COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 5/29/2015 12:21:46 PM
 June 1, 2015                                                                     Accepted 6/1/2015 2:29:26 PM
                                      NO. ______________                                         ABEL ACOSTA
                                                                                                         CLERK

                                        IN THE
                              COURT OF CRIMINAL APPEALS
                                      OF TEXAS

PAUL HENRI WAGNER                            )                                    APPELLANT

v.                                           )

THE STATE OF TEXAS                           )                                    APPELLEE

                           MOTION TO EXTEND TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes, Paul Henri Wagner, Appellant in the above styled and numbered cause, by

and through his attorneys of record, Vincent W. Perini and Dan Wood, Jr., and pursuant to Texas

Rules of Appellate Procedure 68.2(c), moves for an extension of time of 30 days to file a petition

for discretionary review, and for good cause shows the following:

       1.       The Court of Appeals below affirmed appellant’s conviction in its opinion and

judgment in Paul Henri Wagner v. The State of Texas, Case No. 05-13-01329-CR, (Tex.App. –

Dallas, decided May 5, 2015); no motion for rehearing was filed and the petition for

discretionary review is therefore due on June 4, 2015.

       2.       Appellant requests an additional forty-five (45) days from the deadline stated

above and Appellant asks this Court to order the petition to be due on or before July 19, 2015.

       3.       No previous extensions have been requested.

       4.       The facts relied upon to reasonably explain the need for an extension of time are

as follows: On May 28, 2015, Dan Wood, Jr., became associated as co-counsel to represent

Appellant in regarding a petition for discretionary review. New counsel needs additional time to


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW, Page 1
read the record and research grounds for the petition. Appellant does wish to pursue his right to

file a petition for discretionary review and requests this court to allow additional time for new

counsel to adequately prepare same

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests an

extension of 45 days, i.e. until July 19, 2015, to file a petition for discretionary review.

                                               Respectfully submitted,

                                               VINCENT W. PERINI

                                               DAN WOOD, JR
                                               ATTORNEY AT LAW
                                               4303 N. Central Expressway
                                               Dallas, TX 75205
                                               (214) 559-8815 Office tel.
                                               (214) 696-0867 Fax

                                                        /Dan Wood, Jr./
                                               By:
                                                     Dan Wood, Jr.
                                                     State Bar No. 21887050
                                                     Email: danwoodjr@sbcglobal.net

                                                     ATTORNEY FOR APPELLANT


                                  CERTIFICATE OF SERVICE

       This is to certify that on May 29, 2015, a true and correct copy of the above and

foregoing document was served upon the State of Texas by U.S. Mail addressed to: Hon. Susan

Hawk, Criminal District Attorney, Attn: Appellant Division, 133 N. Riverfront Blvd., LB 19,

Dallas, TX 75207.


                                               /Dan Wood, Jr./

                                               Dan Wood, Jr.


MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW, Page 2